i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00687-CR

                                         IN RE David KELLUM
                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 4, 2009

PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR LEAVE TO FILE
DISMISSED AS MOOT

           On October 23 2009, relator David Kellum filed a pro se petition for writ of mandamus,

seeking to compel the trial court to conduct a hearing and rule on motions to suppress and for

quantitative weight analysis, which Kellum filed pro se in the underlying criminal proceeding.

Kellum is represented by appointed counsel in that proceeding.2

           A criminal defendant is not entitled to hybrid representation. See Robinson v. State, 240
S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.



          … This proceeding arises out of Cause No. 2008-CR-8627, styled The State of Texas v. David Kellum,
           1

pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.

       … Attorney Michael Raign was appointed to represent relator in the criminal proceeding
           2

pending in the trial court.
                                                                                         04-09-00687-CR



1995). A trial court has no legal duty to rule on a pro se motion in a criminal proceeding in which

the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial

court did not abuse its discretion by failing to rule on relator’s pro se motions, and relator’s petition

for writ of mandamus is denied. TEX . R. APP . P. 52.8(a). Relator’s motion for leave to file the

petition is dismissed as moot.



                                                                PER CURIAM

PUBLISH




                                                   -2-